Detailed Action
	This action is responsive to an original non-provisional application filed on 3/4/2021 with acknowledgement that this application does not claim priority to another application. 
	Claims 1-14 are currently pending.  Claim 1 is an independent claim.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/4/2021 was filed on the application filing date.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
This application contains claims directed to the following patentably distinct species:
	Fire Barrier Species I: “wherein each of the plurality of first panels has a substantially uniform thickness” as shown in Fig. 2 (Claim 10); and
	Fire Barrier Species II: “wherein at least one of the plurality of first panels has a thickness that tapers toward a top of the first panels” as shown in Fig. 7 (Claims 11-13).
The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, Claim 1 is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
The species or groupings of patentably indistinct species have acquired a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Alfred Froebrich on 11/8/2022 a provisional election was made without traverse to prosecute the invention of Fire Barrier Species II, Claims 11-13 as shown Fig. 7.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 10, wherein each of the plurality of first panels has a substantially uniform thickness as shown in Fig. 2, is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Objections
Claims 1, 4, 7, 9, and 12-14 are objected to because of the following informalities:
In Claim 1 Line 5, “the base” should be revised to “the inflatable base” to ensure proper antecedent basis while using terminology consistent with what is used elsewhere throughout the claims.
In Claim 1 Line 7, “each of the plurality of panels” should be revised to “each panel of the plurality of first panels” to ensure proper antecedent basis while using terminology consistent with what is used elsewhere throughout the claims.
In Claim 1 Lines 9-10, “each of the plurality of panels” should be revised to “each panel of the plurality of first panels” to ensure proper antecedent basis while using terminology consistent with what is used elsewhere throughout the claims.
In Claim 4 Line 1, “each of the plurality of first panels” should be revised to “each panel of the plurality of first panels” to ensure proper antecedent basis while using terminology consistent with what is used elsewhere throughout the claims.
In Claim 7 Line 2, “the ground” should be revised to “a ground surface” to ensure proper antecedent basis.
In Claim 9 Line 1, “each of the plurality of second panels” should be revised to “each panel of the second plurality of panels” to ensure proper antecedent basis while using terminology consistent with what is used elsewhere throughout the claims.
In Claim 11 Line 1, “at least one of the plurality of first panels” should be revised to “at least one panel of the plurality of first panels” to ensure proper antecedent basis while using terminology consistent with what is used elsewhere throughout the claims.
In Claim 11 Line 2, “a top of the first panels” should be revised to “a top of the plurality of first panels” to ensure proper antecedent basis while using terminology consistent with what is used elsewhere throughout the claims.
In Claim 12 Line 1, “the base” should be revised to “the inflatable base” to ensure proper antecedent basis while using terminology consistent with what is used elsewhere throughout the claims.
In Claim 13 Lines 1-2, “at least one side of the at least one of the plurality of first panels” should be revised to “at least one side of the at least one panel of the plurality of first panels” to ensure proper antecedent basis while using terminology consistent with what is used elsewhere throughout the claims.
In Claim 13 Line 2, “the flat bottom” should be revised to “the substantially flat bottom” to ensure proper antecedent basis while using terminology consistent with what is used elsewhere throughout the claims.
In Claim 14 Line 1, “the base” should be revised to “the inflatable base” to ensure proper antecedent basis while using terminology consistent with what is used elsewhere throughout the claims.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 and 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 is indefinite because Line 2 states “there are gaps between the successive pairs of the plurality of first panels in the first row” and there is improper antecedent basis for “the successive pairs” in the claim.  It is not clear if “the successive pairs” applies to each panel of the plurality of first panels, two pairs of panels of the plurality of first panels, or two panels of the plurality of first panels.  For the purpose of examination, based on the disclosure as a whole Claim 2 Line 2 will be interpreted to state, “there are gaps between each successive panel of the plurality of first panels”.
Claims 3 and 8-9 depend from Claim 2, therefore Claims 3 and 8-9 are rejected under 35 U.S.C. 112(b) for being indefinite because Claim 2 is indefinite.
Claim 9 is also indefinite because Lines 1-2 state “wherein each of the plurality of second panels includes a coating of the infrared reflective material facing the first side of the wall” and there is improper antecedent basis for “the first side of the wall” in the claim.  It is not clear if “the first side of the wall” is the same as “the rear side”, “the front side”, or “the second side”, or if it is something else.  For the purpose of examination, Claim 9 Lines 1-2 will be interpreted to state “wherein each of the plurality of second panels includes a coating of the infrared reflective material facing the rear side of the wall”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-5, and 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PGPUB 2020/0238113 A1 to Glaser (“Glaser”).
As to Claim 1, Glaser discloses a fire barrier (Title “wildfire containment barrier”, See Figs. 1-12.), comprising: 
an inflatable base (See Fig. 1 and Annotated Fig. 7, the base is formed from lower portions of connected receptacles 110 along with the connectors connecting receptacles 110.  Per Paragraphs 0047, 0082-0083, and 0104 multiple receptacles 110 can be connected, thus a single inflatable base can be considered multiple lower potions shown in Annotated Fig. 7 along with the connectors connecting the receptacles.  Per Paragraph 0087 the receptacles can be filled with gas, thus the base is inflatable). deployable from an empty state (See Fig. 1) to a fully inflated state (See Fig. 7); 
a first row of panels including a plurality of first panels disposed on the inflatable base (See Annotated Fig. 7, a first row of panels is a group of successive vertical extension sub-channels 701 on connected receptacles 110 that form an upper portion of the panel along with another portion of receptacles 110 that forms a lower portion of the panel.  See Paragraph 0114 disclosing that multiple vertical extension sub-channels 701 can be used.), the base supporting the plurality of first panels in an upright state when the inflatable base is in the fully inflated state (See Annotated Fig. 7 and Paragraph 0055), thereby forming a wall having a front side and a rear side opposing the front side (See Annotated Fig. 7); 
each of the plurality of panels being independently elastically bendable with respect to the inflatable base (See Paragraphs 0051-0053 disclosing that the receptacle can be folded and Paragraph 0060 disclosing that it can be made of soft plastic, thus based on the configuration shown in Annotated Fig. 7 it is understood that the panels are independently elastically bendable with respect to the inflatable base); and 
a coating of an infrared reflective material disposed on each of the plurality of panels on the front side of the wall (See Paragraph 0061 disclosing that an external layer of each receptacle can have a heat reflective coating, thus each panel has an infrared reflective material on each side of the wall.).
As to Claim 2, in reference to the fire barrier of Glaser as applied to Claim 1 above, Glaser further discloses wherein the plurality of first panels is arranged so that there are gaps between the successive pairs of the plurality of first panels in the first row (Per Paragraph 0047 multiple receptacles 110 can be connected, thus there is a gap between each panel shown in Annotated Fig. 7 at a location where a connector joins receptacles 110.  Furthermore, Paragraph 0114 discloses that multiple vertical extension sub-channels 701 can extend from a receptacle 110 at various points, thus a gap is understood to exist between vertical extension sub-channels 701).
As to Claim 4, in reference to the fire barrier of Glaser as applied to Claim 1 above, Glaser further discloses wherein each of the plurality of first panels is inflatable with the inflatable base (See Paragraph 0055 and Annotated Fig. 7).
As to Claim 5, in reference to the fire barrier of Glaser as applied to Claim 1 above, Glaser further discloses wherein the inflatable base and the plurality of first panels are made of plastic (See Paragraph 0060 disclosing a soft plastic material).
As to Claim 11, in reference to the fire barrier of Glaser as applied to Claim 1 above, Glaser further discloses wherein at least one of the plurality of first panels has a thickness that tapers toward a top of the first panels (See Annotated Fig. 7).
As to Claim 12, in reference to the fire barrier of Glaser as applied to Claim 11 above, Glaser further discloses wherein the base has a substantially flat bottom in the inflated state (See Annotated Fig. 7).
As to Claim 13, in reference to the fire barrier of Glaser as applied to Claim 12 above, Glaser further discloses wherein at least one side of the at least one of the plurality of first panels is perpendicular to the flat bottom of the base in the inflated state (See “perpendicular side” in Annotated Fig. 7).
As to Claim 14, in reference to the fire barrier of Glaser as applied to Claim 1 above, Glaser further discloses wherein the base has a substantially flat bottom in the inflated state (See Annotated Fig. 7).


    PNG
    media_image1.png
    588
    537
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Glaser.
Regarding Claim 3, in reference to the fire barrier of Glaser as applied to Claim 2 above, Glaser does not specifically disclose wherein the gaps form less than 5% of the area of the front side of the wall (Per Paragraph 0047 multiple receptacles 110 can be connected, thus there is a gap between each panel shown in Annotated Fig. 7 at a location where a connector joins receptacles 110.  Per Paragraph 0114 discloses that vertical extension sub-channels 701 can extend from a receptacle 110 at various points, thus a gap is understood to exist between vertical extension sub-channels 701, however specific sizing of the gap is not disclosed).
However, such a gap size is a result effective variable, wherein a maximum size of the gaps between panels relative to a total area of the front side of the wall would affect the ability of the panels to serve as a physical barrier that prevents fire debris from traveling past the fire barrier (See Paragraph 0055).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a minimal gap size, such as one that is less than 5% of the area of the front side of the wall, for the purpose of minimizing fire debris from travelling past the fire barrier.  Furthermore, it would have only required routine optimization to determine an appropriate gap size from a finite number of identified, predictable solutions for having sufficient blockage of fire debris, and it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art per In re Aller, 105 USPQ 233. See MPEP 2144.05 II.   

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Glaser in view of US PGPUB 2010/0025054 A1 to Jesclard et al. (“Jesclard”).
Regarding Claim 6, in reference to the fire barrier of Glaser as applied to Claim 1 above, Glaser does not specifically disclose wherein the infrared reflective material includes aluminum oxide (See Paragraph 0061, specific materials of the infrared reflective coating are not disclosed).
However, Jesclard discloses a fire barrier (Fig. 1 #103 “blanket”) made of an infrared reflective material that includes aluminum oxide (See Paragraph 0060).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fire barrier of Glaser such that the infrared reflective material includes aluminum oxide, as doing so would use a known technique taught by Jesclard of using aluminum oxide as an infrared reflective material in a fire barrier to yield the predictable result of utilizing an appropriate fire-fighting compound based on fire protection principles, anticipated threats, and environmental conditions (See Paragraph 0060).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Glaser in view of US Patent 4,311,199 to Elias (“Elias”).
Regarding Claim 7, in reference to the fire barrier of Glaser as applied to Claim 1 above, Glaser does not specifically disclose wherein the inflatable base includes anchor tabs having holes for receiving stakes for holding the inflatable base on the ground (See Paragraph 0130 disclosing that various anchor points or elements can be used, however stakes and anchor tabs having holes are not specifically disclosed.).
However, Elias discloses a fire barrier having a base (See Annotated Fig. 2) that includes anchor tabs having holes (Fig. 2 #26 “straps”) for receiving stakes (Fig. 2 #16 “support rods or stakes”) for holding the base on a ground surface (See Annotated Fig. 2 and Fig. 5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fire barrier of Glaser such that the inflatable base includes anchor tabs having holes for receiving stakes for holding the inflatable base on a ground surface, as doing so would utilize a known technique taught by Elias to yield the predictable result of supporting the fire barrier (See Col. 1 Lines 40-45) and resisting wind (See Col. 3 Lines 15-20). 


    PNG
    media_image2.png
    671
    959
    media_image2.png
    Greyscale


Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Glaser in view of US Patent 6,918,447 to Robinson (“Robinson”).
As to Claim 8, in reference to the fire barrier of Glaser as applied to Claim 2 above, Glaser further discloses further comprising a second row including a second plurality of panels facing a second side of the wall formed by the first row (See Paragraph 0083 disclosing a branch connector that can allow a second row of panels formed by multiple receptacles 110 to be formed.  Also see paragraph 0114 disclosing that vertical extension sub-channels can be coupled to horizontal sections, which would effectively form a second row including a second plurality of panels facing a second side of the wall formed by the first row).
Regarding Claim 8, Glaser does not specifically disclose each panel of the second plurality of panels being arranged behind a respective one of the gaps in the first row.
However, Robinson discloses a fire barrier (See Annotated Fig. 12) comprising a first row of inflatable panels (Fig. 12 #110 “bladders”) having a first plurality of panels (See Annotated Fig. 12, See Col. 6 Lines 37-40 disclosing that the bladders can be made of plastic used for inflatable objects.) and a second row of inflatable panels (Fig. 12 #110 “bladders”) having a second plurality of panels (See Annotated Fig. 12), wherein each panel of the second plurality of panels is arranged behind a respective gap between panels in the first row (See Annotated Fig. 12).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fire barrier of Glaser such that each panel of the second plurality of panels is arranged behind a respective one of the gaps in the first row, as taught by Robinson, as doing so would utilize a known technique to yield the predictable result of forming an effective barrier to prevent spread of fire and smoke (See Col. 7 Lines 45-53).
As to Claim 9, in reference to the fire barrier of Glaser in view of Robinson as applied to Claim 8 above, Glaser further discloses wherein each of the plurality of second panels includes a coating of the infrared reflective material facing the first side of the wall (See Paragraph 0061 disclosing that an external layer of each receptacle can have a heat reflective coating, thus each panel of the second plurality of panels has an infrared reflective material on each side of the wall.).


    PNG
    media_image3.png
    598
    1392
    media_image3.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Notice of References Cited Form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN EDWARD SCHWARTZ whose telephone number is (571)272-1770.  The examiner can normally be reached on Monday - Friday 9:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN EDWARD SCHWARTZ/               Examiner, Art Unit 3752      
November 10, 2022

/CHEE-CHONG LEE/               Primary Examiner, Art Unit 3752                                                                                                                                                                                         	November 15, 2022